DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
1.	This office action is in response to applicant's Arguments/ Remarks filed on 03/17/2022. Claims 1, 3-13 are pending, and claim 2 is previously cancelled. 

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1 and 3-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1 and 3-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (U.S. 2019/0068300 A1) in view of Chen et al (U.S. 2002/0127971 A1).
Regarding claim 1, Lu et al discloses a testing device (figures 1-3, an OTA wireless test system 1; paragraph 0024), comprising:  a cavity (figures 2-3, a testing chamber 110) and an opening in communication with the cavity (figures 2-3, openings 310 and 320; paragraphs 0032 and 0035 “…electromagnetic wave such as microwave or radio frequency (RF) signal transmitted from the DUT having an integrated antenna may pass through the aperture 201 and may be reflected off the object 101.” ), wherein the cavity is free from having an antenna (see figures  2-3, the testing chamber 110; paragraph 0024, no antenna in the cavity/chamber 110); a wave absorbing material disposed on an inner wall of the cylinder (figures 2-3, a wave absorbing material 106/206; paragraphs 0035-0036); and a carrier cover having a circuit structure and disposed on the opening for carrying a device under test (figures 1-3, a load bored 40; paragraphs 0024, 0026 and 0028, the carrier cover (i.e., load board having a circuit structure (i.e., a printed circuit board) and disposed on the opening (i.e., the openings 310 and 320) for carrying a device under test (i.e., DUT 60)) , wherein the carrier cover is configured for covering the cavity (paragraph 0024), and the device under test senses reflection signals at a bottom of the cavity (paragraphs 0032 and 0037, “…RF test signal reflected off an object is then received by the antenna structure of the DUT 60.”).
 Lu et al does not explicitly disclose the testing device comprising: 
Chen et al discloses a testing device, comprising: a cylinder having a cavity (figure 1, item 118 of a testing device 100; paragraph 0030).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to implement a testing device of Lu et al having a cylinder shape by design preference.

Regarding claim 3, Lu et al in view of Chen et al discloses the apparatus of claim 1. Lu et al discloses wherein the inner wall of the test device is flat or inclined (figures 5-6, inner surfaces 302a; paragraph 0034).  Although Chen et al does not explicitly disclose wherein the inner wall of the cylinder is flat or inclined, Chen et al discloses “…the tuning member 118 (i.e., the cylinder) can be various other shapes” (paragraph 0030). Since Chen et al teaches the tuning member 118 (i.e., the cylinder) can be various other shapes, it would have been obvious to one ordinary skill in the art to implement that the inner wall of the cylinder is flat or inclined by design preference.

Regarding claim 4, Lu et al in view of Chen et al discloses the apparatus of claim 1. Lu et al discloses wherein the carrier cover has an action port corresponding to the opening (figures 2-3, openings 310 and 320; paragraphs 0032 and 0035).  

Regarding claim 5, Lu et al in view of Chen et al discloses the apparatus of claim 4. Lu et al discloses wherein the action port is a hole (figures 2-3, openings 310 and 320; paragraphs 0032 and 0035).  

Regarding claim 6, Lu et al in view of Chen et al discloses the apparatus of claim 1. Lu et al discloses the testing equipment, comprising: a testing head having a first side, a second side opposing the first side, and a perforation in communication with the first side and the second side (figures 1-3, a test head (i.e., items 50, 40 and 30) and a perforation (i.e., an aperture 201); paragraphs 0024 and 0035); and the testing head is disposed in the perforation, and the opening exposes from the first side of the testing head (figure 2, the openings 310 and 320; paragraph 0032) .  
Lu et al does not explicitly disclose wherein the cylinder is disposed in the perforation.
Chen et al discloses a testing head (figures 1 and 3, a support member 120) having a first side, a second side opposing the first side (see figures 1 and 3, a first side (i.e., an end 124), a second side of a support member 120; paragraphs 0031-0032), and a 15perforation in communication with the first side and the second side (see figure 1, an antenna-receiving orifice 114), wherein the cylinder is disposed in the perforation, and the opening exposes from the first side of the testing head (see figures 1 and 3, the antenna-receiving orifice 114 and the tuning member 118;  paragraphs 0031-0032).  

Regarding claim 7, Lu et al in view of Chen et al discloses the apparatus of claim 6. Lu et al disclose the testing equipment wherein the carrier cover is electrically connected to the testing head (paragraph 0026).  

Regarding claim 8, Lu et al in view of Chen et al discloses the apparatus of claim 6. Lu et al disclose the testing equipment further comprising a supporter, wherein the carrier cover is mounted on the testing head via the supporter (figure 1-3, a supporter 30; paragraphs 0024 and 0026). 

Regarding claim 9, Lu et al in view of Chen et al discloses the apparatus of claim 8. Lu et al disclose the testing equipment further comprising a pad, wherein the supporter is secured onto the testing head via the pad (paragraph 0026).  

Regarding claim 10, Lu et al in view of Chen et al discloses the apparatus of claim 9. Lu et al does not disclose the testing equipment further comprising a slot formed on an edge of the opening of the cylinder and secured to the pad.  
Chen et al discloses the testing equipment further comprising a slot formed on an edge of the opening of the cylinder (see figure 3, the tuning member 118; paragraphs 0030-0032).

Regarding claim 11, Lu et al in view of Chen et al discloses the apparatus of claim 6. Lu et al disclose the testing equipment further comprising a testing socket electrically connected to the carrier cover for the device under test to be placed thereon (figures 1-3, a socket 50; paragraphs 0024 and 0026).  

Regarding claim 12, Lu et al in view of Chen et al discloses the apparatus of claim 11. Lu et al disclose the testing equipment further comprising a handler corresponding to the testing socket (figure 3, a handler 80; paragraph 0026).  

Regarding claim 13, Lu et al in view of Chen et al discloses the apparatus of claim 6. Lu et al disclose the testing equipment further comprising a machine body for the testing head to be installed thereon (figures 1-3, a machine plate 20; paragraphs 0024 and 0032).   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATUMA G SHERIF whose telephone number is (571)270-7189. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAN YUWEN can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FATUMA G SHERIF/Examiner, Art Unit 2649                                                                                                                                                                                                        
/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649